C. A. 11th Cir. Motion of petitioner for leave to proceed informa pauperis granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, February 25, 2004. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 26, 2004. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or beforé 3 p.m., Monday, April 19, 2004. This Court’s Rule 29.2 does not apply.